United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10654
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANITA YVONNE CLINKINBEARD,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:04-CR-37-ALL
                        --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Anita Yvonne

Clinkinbeard raises arguments that are foreclosed by United

States v. Scroggins, 411 F.3d 572, 576-77 (5th Cir. 2005), which

held that the Due Process Clause does not bar the application of

Justice Breyer’s remedy opinion in United States v. Booker, 125

S. Ct. 738 (2005), when resentencing defendants in light of

Booker.   The Government’s motion for summary affirmance is

GRANTED, and the judgment of the district court is AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.